     Case 1:18-cr-00413-VM Document 134
                                    132 Filed 09/17/20
                                              09/16/20 Page 1 of 1




                                                                September 16, 2020

Via: ECF and Email
Hon. Victor Marrero
United States District Judge
Southern District of New York                                         9/17/2020
500 Pearl Street
New York, New York 10007
                                    Re:   United States v. Ervin Ortiz
                                          18 Cr. 413 (VM)
Dear Judge Marrero,

        I write to respectfully request that your Honor adjourn Ervin
Ortiz’ sentencing, currently scheduled for September 25, 2020, until a date and time
convenient to the Court in June 2020.

       In light of the ongoing coronavirus pandemic, we respectfully request that
your Honor adjourn Mr. Ortiz's sentencing to a date and time at the end of October,
when it is possible that in court sentencing can proceed, as it is counsel's view that
Mr. Ortiz's sentencing is best done in person.

       The government does not object to this request.

      Accordingly, on behalf of Mr. Ervin Ortiz, we respectfully request
an adjournment of his sentencing date until a date and time convenient to your
Honor, in late October 2020. Your Honor’s consideration of this request is
appreciated.



                                                         Respectfully submitted,

                                                                /s/

                                                         Susan G. Kellman

cc: All counsel via ECF and Email
                                The sentencing shall be
            scheduled for October 29, 2020 at 10:30 a.m.




            9/17/2020
